Exhibit 10.55

2010 Executive Officer Compensation Arrangements

 

Executive Officer

   2010 Base Salary Rate    2010 Target Bonus as % of
Annual Base Salary Rate

Bruce C. Cozadd
Chairman and Chief Executive Officer

   $ 500,000.00    60

Robert M. Myers
President

   $ 448,000.00    50

Kathryn E. Falberg
Senior Vice President and Chief Financial Officer

   $ 365,000.00    40

Carol A. Gamble
Senior Vice President, General Counsel and Corporate Secretary

   $ 361,000.00    40

Joan E. Colligan
Controller and Principal Accounting Officer

   $ 217,250.00    10 -30